Citation Nr: 1112705	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-26 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In March 2010, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right ear manifests no more than Level I hearing loss.


CONCLUSION OF LAW

The criteria for a compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for right ear hearing loss was granted in a February 1995 rating decision with an initial noncompensable evaluation assigned effective April 5, 1993.  The Veteran contends that an increased rating is warranted for his right ear hearing loss as it has worsened and causes him to have difficulty understanding conversational speech.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Veteran's most severe right ear hearing loss was measured at a September 2010 VA examination.  At that time, he reported having difficulty understanding conversational speech.  The authorized audiological evaluation indicated pure tone thresholds in the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
40
60

The average loss in the right ear was 38.75 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The diagnosis was mild to moderately severe sensorineural hearing loss in the middle and high frequencies of the right ear.  

The evidence does not establish that the Veteran meets the criteria for an exceptional pattern of hearing loss.  38 C.F.R. § 4.86.  In addition, the record does not establish right ear hearing loss that is compensable.  As noted above, his right ear hearing was most restricted at the September 2010 VA examination when the pure tone threshold average of the right ear was 38.75 decibels with a speech recognition score of 96 percent.  This translates to Level I hearing impairment under Table VI.  Level I hearing impairment in one ear with normal hearing in the other ear is considered noncompensably disabling.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Effective from December 6, 2002, 38 C.F.R. § 3.383 was amended to provide that where hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and the hearing impairment in the other ear is considered a disability under § 3.385, the hearing impairment in the non service-connected ear will be considered in evaluating the service-connected disability.  69 Fed. Reg. 48148-50 (August 9, 2004) [codified as amended at 38 C.F.R. § 3.383(a)].

As noted above, the hearing impairment in the Veteran's right ear is not to a compensable degree.  Therefore, the hearing impairment in the non service-connected left ear is not for consideration in evaluating the service-connected disability.  The Board is sympathetic to the Veteran's complaints of right ear hearing loss, but his service-connected right ear hearing impairment has been properly evaluated as noncompensably disabling throughout the evaluation period.  Accordingly, an increased schedular rating is not warranted.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's right ear hearing loss is manifested by decreased hearing acuity and difficulty understanding conversations.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

In the present case, the September 2010 VA examination report contains descriptions of the Veteran's subjective complaints.  The VA examiner also specifically noted the functional and occupational effects resulting from the Veteran's right hearing loss including difficulty hearing work instructions.   

The Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), but does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned noncompensable rating.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by the current evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extra-schedular rating is not warranted.

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable because of his right ear hearing loss.  Although the September 2010 VA examiner concluded that the Veteran's right ear hearing loss resulted in significant effects on his occupation, the specific effects were limited to difficulty hearing instructions and general trouble hearing.  The Veteran has not indicated that he has lost time from work or is unable to perform occupational duties due to his service-connected hearing loss.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected right ear hearing loss.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a February 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the February 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  In February 2008, the Veteran reported that all of his treatment had been at VA facilities, however, on the July 2009 substantive appeal, the Veteran started that he had undergone treatment at several private hospitals.  The Veteran was contacted in a June 2010 letter and asked to complete medical releases to allow VA to obtain records of treatment from these private hospitals on his behalf.  No response to this letter was received.  The Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above that VA has done its utmost to develop evidence with respect to the Veteran's claim and any failure to develop this claim rests with the Veteran himself.

The Board also finds that VA has complied with the March 2010 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  Following the Board's March 2010 remand, the Veteran was asked to complete releases for all private treatment providers and records of VA treatment dating from April 2008 were associated with the claims file.  The Veteran was also provided a VA examination to determine the severity of his right ear hearing loss and the claim was readjudicated in a February 2011 supplemental statement of the case (SSOC).  Therefore, VA has complied with the March 2010 Board remand instructions. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a compensable rating for right ear hearing loss is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


